 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CURTIS WARREN,                                      No. 2:20-cv-0127 TLN CKD P
12                         Plaintiff,
13              v.                                        ORDER
14    KELLY KANWAR SINGH, et al.,
15                         Defendants.
16

17             Plaintiff filed a motion for extension of time to file an amended complaint. Good cause

18   appearing, IT IS HEREBY ORDERED that:

19             1. Plaintiff’s motion for an extension of time (ECF No. 28) is granted; and

20             2. Plaintiff is granted until July 15, 2021 to file an amended complaint. Failure to file an

21   amended complaint by that date will result in a recommendation that this action be dismissed

22   without prejudice.

23   Dated: June 2, 2021
                                                        _____________________________________
24
                                                        CAROLYN K. DELANEY
25                                                      UNITED STATES MAGISTRATE JUDGE

26

27   1/mp
     warr0127.36(7)
28
